Citation Nr: 1730677	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to service connection for Parkinson's disease due to herbicide exposure, for the purposes of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to September 1975.  The appellant in this case asserts that she is the stepchild of the Veteran.  

This case comes before the Board of Veteran' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for Parkinson's disease, for the purposes of entitlement to retroactive benefits. Jurisdiction over this case was subsequently transferred to the Pension Center of the VARO in Milwaukee, Wisconsin, and that office forwarded the appeal to the Board.

The instant matter was previously before the Board in September 2015, at which time it was remanded for additional development.  Notably, at that time, the Board determined that the issue was more appropriately characterized as whether the appellant has standing to pursue a claim VA benefits and not whether service connection was warranted for Parkinson's disease, for the purposes of entitlement to retroactive benefits.  The Board thus directed the agency of original jurisdiction (AOJ) to afford the appellant an additional opportunity to submit evidence demonstrating the she was the daughter or step-daughter of the Veteran and was also a dependent of the Veteran at the time of his death.  Upon further review, however, the Board concludes that standing of the appellant is not at issue here.  Indeed, it is not the appellant that brought the claim on appeal.  Rather, it was the RO, upon its own initiative and in accordance with the holding in Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N. D. Cal.1989), which undertook to review the Veteran's claims folder and adjudicate the issue of entitlement to service connection for Parkinson's disease.  

In this regard, the Board notes that in June 2007, the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) wherein he applied for pension, but not compensation, benefits.  He did, however, report service in Vietnam and submitted evidence indicating that he was permanently and totally disabled from idiopathic Parkinson's disease.  In a July 2007 rating decision, the RO granted entitlement to special monthly pension based on the Veteran's need for aid and attendance.  The Veteran then died on November [REDACTED], 2008; the immediate cause of death was listed as Parkinson's disease.  

Then, in a September 2010 deferred rating decision, the RO indicated that it was initiating development and review of the Veteran's claims file pursuant to Nehmer, supra.  The Board points out that Parkinson's disease had then been recently added as a disease warranting presumptive service connection based on Agent Orange exposure and therefore, in accordance with Nehmer, VA was required to readjudicate previously denied claims for, among other things, Parkinson's disease filed by Nehmer class members (of which the Veteran is one) if a claim for such had been filed or denied between September 25, 1985, to August 31, 2010.  Notably, although the Veteran had not made a specific claim for service connection for Parkinson's disease during his lifetime, as discussed in Training Letter 10-04, VA has determined that Nehmer presents an appropriate circumstance in which to consider a claim for pension as a claim for compensation.  See VBA Training Letter (TL) 10-04, Training Guide for the Readjudication of Nehmer Claims (Feb. 10, 2011) (subsequently rescinded and incorporated into VA's Adjudication Manual).  As discussed further, footnote 1 of the May 1991 Nehmer Stipulation and Order states that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the 1991 version of the VBA's Adjudication Procedure Manual (M21-1) required to be coded in the rating decision.  Id.  The codesheet accompanying the July 2007 rating decision awarding special monthly pension shows that the Veteran's idiopathic Parkinson's disease was in fact coded.  Accordingly, the RO properly undertook special review of the Veteran's claims file.

Regarding payment of benefits stemming from claims readjudicated in accordance with Nehmer, the Board notes that when a Nehmer class member entitled to retroactive benefits dies prior to receiving payment of any such benefits, VA will pay the amount of retroactive benefits due an identified payee in accordance with 38 C.F.R. § 3.816(f) without requiring an application from the payee.  38 C.F.R. § 3.816(f) (2016).  The provisions of 38 U.S.C.A. § 5121(c) (West 2014) and 38 C.F.R. § 3.1000 (c) (2016) requiring survivors to file claims for accrued benefits do not apply to Nehmer payments under 38 C.F.R. § 3.816(f).  Thus, there is no need for a potential beneficiary to submit a timely application for any available retroactive Nehmer benefits.  Rather, any such benefits owing the now-deceased Veteran must be paid to the first individual or entity listed in 38 C.F.R. § 3.816(f)(i)-(iv).

The Board acknowledges that there remains a question as to whether the appellant in this case would be eligible to receive payment of unpaid retroactive benefits.  While it would appear that the AOJ has conceded that she is in fact the step-daughter of the Veteran, as evidenced by its discussion in a February 2017 supplemental statement of the case (SSOC), which is contained in the Veteran's Virtual VA file, it is not clear from the evidence currently of record whether the appellant satisfies the criteria of 38 C.F.R. § 3.816(f)(ii), which provides for the payment of unpaid benefits to the children of Nehmer class members, regardless of age, and defines "child" to include "any stepchildren who were members of the class member's household at the time of the class member's death."  38 C.F.R. § 3.816(f)(ii).  It is also not clear whether the appellant would benefit from payment to the Veteran's estate.  Nevertheless, these questions need not be answered prior to adjudicating the claim on appeal.  Rather, the question of to whom payment of unpaid benefits is to be made should there be an award of retroactive benefits is for the AOJ to determine only after a determination is made regarding the issue of entitlement to service connection for Parkinson's disease.  Accordingly, given that 38 C.F.R. § 3.816(f) provides specifically for the payment of benefits to survivors or estates of deceased beneficiaries and in light of the nature of the relationship between the appellant and the Veteran and as an appeal has been perfected in this case, the Board will proceed to adjudicate the issue of entitlement to service connection for Parkinson's disease, for purposes of entitlement to retroactive benefits, without further discussion of whether the appellant has standing in this matter.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran had service in Vietnam during the requisite time period, such that exposure to an herbicide agent may be presumed; during his lifetime, he was diagnosed as having Parkinson's disease.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's Parkinson's disease is presumed to have been the result of disease or injury incurred in service and the criteria for an award of service connection for purposes of entitlement to retroactive benefits have been met, subject to the governing regulations pertaining to the payment of monetary benefits.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2104); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.816 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In addition, there are certain diseases, such as Parkinson's disease, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

The evidence of record shows that the Veteran was diagnosed during his lifetime with Parkinson's disease.  Here, the RO denied service connection for Parkinson's disease, for purposes of payment of retroactive benefits, upon finding that the evidence failed to establish that the Veteran had served in-country in Vietnam such that exposure to an herbicide agent could be presumed.  The appellant contends that the Veteran did in fact have service in-country in Vietnam.

A review of the record shows that the Veteran served aboard the USS Oriskany and the USS Ticonderoga while those ships were in the vicinity of Vietnam. There is no indication that either the USS Oriskany or the USS Ticonderoga, both "blue water" ships, conducted "brown water" operations during the Vietnam war, as those ships do not appear on the VA Compensation Service's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  The Veteran's service personnel records also show that he served as a stock clerk and that his unit was attached to Fighter Squadron 111 (VF 111).  A VA memo dated in July 2011 further shows that for DoD (Department of Defense) purposes, the Veteran was credited with Vietnam service during various periods from July 1967 to May 1969.  It was noted that the RO had attempted to verify whether the Veteran went ashore while assigned to VF 111, but that the history of that squadron failed to contain confirming evidence.  

In support of her assertion that the Veteran did go ashore in Vietnam, the appellant has submitted photographs that she states show the Veteran in Vietnam.  Notably, these photographs do not contain affirmative or identifying evidence that they were in fact taken in Vietnam.  Conversely, they do not contain any indication that they were not taken in Vietnam.  The appellant also submitted numerous buddy statements from the Veteran's grandchildren and brother and sister-in-law.  In these statements, the Veteran's family members attest to the fact that the Veteran had told them stories of his time in Vietnam, to include going ashore and describing to them that the photographs were taken while he was in Vietnam.  It was reported that the Veteran had gone ashore in Vietnam to assist in securing supplies for the ships he was stationed aboard.  The Veteran's brother-in-law reported that he was serving in the Marine Corps and was stationed in Vietnam at the same time the Veteran was serving on various aircraft carriers in the vicinity of Vietnam.  The Veteran's brother-in-law stated that the Veteran had contacted him several times while he was ashore in Vietnam.  He also reported that it was common practice for servicemen to leave their ships and come ashore.  The appellant also submitted a statement attesting to the fact that the Veteran had informed her of times that he had gone ashore in Vietnam and had told her stories of his time in Vietnam.

Ultimately, while the Veteran's official military records do not document that he did in fact go ashore in Vietnam during service, the evidence of record, to include the Veteran's military personnel records, responses to requests for verification of Vietnam service, and the lay and photographic evidence of record, raises a question as to whether the Veteran stepped foot in Vietnam.  The Board finds no reason to doubt the credibility of the lay testimony provided in support of the claim and cannot say that going ashore would have been inconsistent with the Veteran service duties.  Thus, although the Veteran's service in Vietnam has not been confirmed by official military records, such is not specifically required in the applicable law and regulations, and the Board accepts the lay statements and testimony as credible.  The evidence is thus evenly balanced as to whether the Veteran had service in Vietnam.  As the reasonable doubt created by the relative equipoise in the evidence on this point must be resolved in favor of the appellant, entitlement to the presumption of herbicide exposure based on service in Vietnam during the requisite time period is warranted.  See 38 U.S.C.A. § 5107(b) (benefit of the doubt given to the claimant where the evidence is approximately evenly balanced "regarding any issue material to the determination of a matter"); 38 C.F.R. § 3.102 (2016) (benefit of the doubt doctrine applies to "any . . . point").  Therefore, the Veteran's Parkinson's disease is presumed to have been incurred in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As such, the claim of entitlement to service connection for Parkinson's disease due to herbicide exposure, for the purposes of entitlement to retroactive benefits, is granted.

ORDER

Service connection for Parkinson's disease, for the purposes of entitlement to retroactive benefits, is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


